DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            TRAVIS JAMES,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D17-1071

                           [November 7, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael I. Rothschild, Judge; L.T. Case No. 97-12050CF
10A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

   In 1999, the Defendant was found guilty of first-degree premeditated
murder and attempted robbery with a firearm. He was sentenced to life
imprisonment for the first-degree murder conviction, and to 30 years’
imprisonment for the attempted robbery conviction.        He was later
resentenced to 15 years’ imprisonment on the attempted robbery count to
run concurrently with the life term.

    In 2013, the Defendant moved for post-conviction relief based on Miller
v. Alabama, 567 U.S. 460 (2012). He was 16 years old when he committed
the crime, and he argued that his 1999 life imprisonment sentence violated
the Eighth Amendment. The circuit court denied the motion but, on
appeal, this Court reversed and remanded. See James v. State, 183 So.
3d 1110 (Fla. 4th DCA 2015) (per curiam) (opinion issuing mandate); Cotto
v. State, 141 So. 3d 615, 616 (Fla. 4th DCA 2014). On remand, the
Defendant was resentenced to 55 years’ imprisonment.
  The Defendant raises multiple issues on appeal, and we affirm without
comment with one ministerial exception.

   The Defendant argues the circuit court erred by failing to include
language in the resentencing order stating that pursuant to section
921.1402(2), Florida Statutes (2017), he was eligible for periodic judicial
review of his sentence for capital murder after 25 years. The State “does
not object to the case being remanded for the trial court to indicate in a
written order that Appellant is entitled to sentence review after 25 years.”
See, e.g., White v. State, 244 So. 3d 1130, 1130 (Fla. 4th DCA 2018) (“The
State concedes that the trial court should have provided for sentence
review after 25 years as required by section 921.1402(2)(b).”).

   As we did in White, we affirm but remand for the entry of a written order
providing that the Defendant is entitled to sentence review after 25 years.
The Defendant need not be present for this ministerial sentence correction.

   Affirmed in part and remanded with instructions.

TAYLOR and CONNER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2